Case: 1:20-cv-01288-DCN Doc #: 17 Filed: 07/23/20 1 of 12. PagelD #: 133

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

KENTA SETTLES, )
) CASE NO. 1:20-cv-01288
Plaintiff,
v. JUDGE DONALD C. NUGENT

MICHAEL MALAK, e¢ al.,

Defendants.

STIPULATED PROTECTIVE ORDER

The parties to this Stipulated Protective Order have agreed to the terms of this Order;
accordingly, it is ORDERED: |

1. Scope. All documents produced in the course of discovery, including initial disclosures,
all responses to discovery requests, all deposition testimony and exhibits, other materials which
may be subject to restrictions on disclosure for good cause and information derived directly
therefrom (hereinafter collectively “documents”), shall be subject to this Order concerning
confidential information as set forth below. As there is a presumption in favor of open and public
judicial proceedings in the federal courts, this Order shall be strictly construed in favor of public
disclosure and open proceedings wherever possible. The Order is also subject to the Local Rules
of this District and the Federal Rules of Civil Procedure on matters of procedure and calculation
of time periods.

2. Form and Timing of Designation. A party may designate documents as confidential
and restricted in disclosure under this Order by placing or affixing the words “CONFIDENTIAL
— SUBJECT TO PROTECTIVE ORDER” on the document in a manner that will not interfere with
the legibility of the document and that will permit complete removal of the CONFIDENTIAL —

SUBJECT TO PROTECTIVE ORDER designation. Documents shall be designated
Case: 1:20-cv-01288-DCN Doc #: 17 Filed: 07/23/20 2 of 12. PagelD #: 134

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER prior to or at the time of the
production or disclosure of the documents. When electronically stored information is produced
which cannot itself be marked with the designation CONFIDENTIAL the physical media on which
such electronically stored information is produced shall be marked with the applicable designation.
The party receiving such electronically stored information shall then be responsible for labeling
any copies that it creates thereof, whether electronic or paper, with the applicable designation. By
written stipulation the parties may agree temporarily to designate original documents that are
produced for inspection CONFIDENTIAL even though the original documents being produced
have not themselves been so labeled. All information learned in the course of such an inspection
shall be protected in accordance with the stipulated designation. The copies of documents that are
selected for copying during such an inspection shall be marked CONFIDENTIAL, as required
under this Order and thereafter the copies shall be subject to protection under this Order in
accordance with their designation. The designation CONFIDENTIAL -— SUBJECT TO
PROTECTIVE ORDER does not mean that the document has any status or protection by statute
or otherwise except to the extent and for the purposes of this Order.

3. Documents Which May be Designated CONFIDENTIAL — SUBJECT TO
PROTECTIVE ORDER. Any party may designate documents as CONFIDENTIAL — SUBJECT
TO PROTECTIVE ORDER upon making a good faith determination that the documents contain
information protected from disclosure by statute or that should be protected from disclosure as
confidential personal information, medical or psychiatric information, trade secrets, personnel
records, or such other sensitive commercial information that is not publicly available. Public
records and other information or documents that are publicly available may not be designated as

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER.
Case: 1:20-cv-01288-DCN Doc #: 17 Filed: 07/23/20 3 0f 12. PagelD #: 135

4,

Depositions. Deposition testimony shall be deemed CONFIDENTIAL —

SUBJECT TO PROTECTIVE ORDER only if designated as such. Such designation shall be

specific as to the portions of the transcript or any exhibit to be designated as CONFIDENTIAL —

SUBJECT TO PROTECTIVE ORDER. Thereafter, the deposition transcripts and any those

portions so designated shall be protected as CONFIDENTIAL — SUBJECT TO PROTECTIVE

ORDER, pending objection, under the terms of this Order.

5.

Protection of Confidential Material.
(a) General Protections. Documents designated CONFIDENTIAL —-
SUBJECT TO PROTECTIVE ORDER under this Order shall not be used or
disclosed by the parties, counsel for the parties or any other persons identified in {
5(b) for any purpose whatsoever other than to prepare for and to conduct discovery
and trial in this action, including any appeal thereof.
(b) Limited Third-Party Disclosures. The parties and counsel for the parties
shall not disclose or permit the disclosure of any CONFIDENTIAL — SUBJECT
TO PROTECTIVE ORDER documents to any third person or entity except as set
forth in subparagraphs (1)-(5). Subject to these requirements, the following
categories of persons may be allowed to review documents that have been
designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER:
(1) Counsel. Counsel for the parties and employees and agents of
counsel who have responsibility for the preparation and trial of the
action;

(2) Parties. Parties and employees of a party to this Order;
Case: 1:20-cv-01288-DCN Doc #: 17 Filed: 07/23/20 4 of 12. PagelD #: 136

(3)

(4)

(5)

Court Reporters and Recorders. Court reporters and recorders
engaged for depositions;

Consultants, Investigators, and Experts. Consultants,
investigators, or experts (hereinafter referred to collectively as
“experts”) employed by the parties or counsel for the parties to assist
in the preparation and trial of this action or proceeding, but only
after such persons have completed the certification contained in
Attachment A, Acknowledgment of Understanding and Agreement
to Be Bound; and

Others by Consent. Other persons only by written consent of the
producing party or upon order of the Court and on such conditions
as may be agreed or ordered. All such persons shall execute the
certification contained in Attachment A, Acknowledgment of

Understanding and Agreement to Be Bound.

(c) Control of Documents. Counsel for the parties shall take reasonable and

appropriate measures to prevent unauthorized disclosure of documents designated

as CONFIDENTIAL pursuant to the terms of this Order. Counsel shall maintain

the originals of the forms signed by persons acknowledging their obligations under

this Order for a period of | year after dismissal of the action, the entry of final

judgment and/or the conclusion of any appeals arising therefrom.

(d) Copies. Prior to production to another party, all copies, electronic images,

duplicates, extracts, summaries or descriptions (hereinafter referred to collectively

as “copies”) of documents designated as CONFIDENTIAL — SUBJECT TO
Case: 1:20-cv-01288-DCN Doc #: 17 Filed: 07/23/20 5 of 12. PagelD #: 137

PROTECTIVE ORDER under this Order, or any individual portion of such a
document, shall be affixed with the designation “CONFIDENTIAL — SUBJECT
TO PROTECTIVE ORDER?” if the word does not already appear on the copy. All
such copies shall thereafter be entitled to the protection of this Order. The term
“copies” shall not include indices, electronic databases or lists of documents
provided these indices, electronic databases or lists do not contain substantial
portions or images of the text of confidential documents or otherwise disclose the
substance of the confidential information contained in those documents.

(e) Inadvertent Production. Inadvertent production of any document or
information without a designation of “CONFIDENTIAL — SUBJECT TO
PROTECTIVE ORDER” shall be governed by Fed. R. Evid. 502.

6. Filing of CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER
Documents Under Seal. Absent a statute or an order of this Court, documents may not be filed
under seal. See L.R.5.2; Electronic Filing Policies and Procedures Manual Section 16. Neither this
Stipulated Protective Order nor any other sealing order constitutes blanket authority to file entire
documents under seal. Only confidential portions of relevant documents are subject to sealing. To
the extent that a brief, memorandum or pleading references any document marked as
“CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER” then the brief, memorandum or
pleading shall refer the Court to the particular exhibit filed under seal without disclosing the
contents of any confidential information. If, however, the confidential information must be
intertwined within the text of the document, a party may timely move the Court for leave to file

both a redacted version for the public docket and an unredacted version for sealing.
Case: 1:20-cv-01288-DCN Doc #: 17 Filed: 07/23/20 6 of 12. PagelD #: 138

Absent a court-granted exception based upon extraordinary circumstances, any and all
filings made under seal shall be submitted electronically and shall be linked to this Stipulated
Protective Order or other relevant authorizing order. If both redacted and unredacted versions are
being submitted for filing, each version shall be clearly named so there is no confusion as to why
there are two entries on the docket for the same filing.

If the Court has granted an exception to electronic filing, a sealed filing shall be placed in
a sealed envelope marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.” The
sealed envelope shall display the case name and number, a designation as to what the document
is, the name of the party on whose behalf it is submitted, and the name of the attorney who has
filed the sealed document. A copy of this Stipulated Protective Order, or other relevant authorizing
order, shall be included in the sealed envelope.

Any and all documents that may have been subject to sealing during discovery or motion
practice will not enjoy a protected or confidential designation if the matter comes on for hearing,
argument, or trial in the courtroom. The hearing, argument, or trial will be public in all respects.

7. Challenges by a Party to Designation as Confidential. Any “CONFIDENTIAL
— SUBJECT TO PROTECTIVE ORDER?” designation is subject to challenge by any party or non-
party with standing to object (hereafter “party”). Before filing any motions or objections to a
confidentiality designation with the Court, the objecting party shall have an obligation to meet and
confer in a good faith effort to resolve the objection by agreement. If agreement is reached
confirming or waiving the CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER
designation as to any documents subject to the objection, the designating party shall serve on all

parties a notice specifying the documents and the nature of the agreement.
Case: 1:20-cv-01288-DCN Doc #: 17 Filed: 07/23/20 7 of 12. PagelD #: 139

8. Action by the Court. Applications to the Court for an order relating to any
documents designated CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER shall be by
motion under Local Rule 7.1 and any other procedures set forth in the presiding judge’s standing
orders or other relevant orders. Nothing in this Order or any action or agreement of a party under
this Order limits the Court’s power to make any orders that may be appropriate with respect to the
use and disclosure of any documents produced or use in discovery or at trial.

9. Use of Confidential Documents or Information at Trial. All trials are open to
the public. Absent order of the Court, there will be no restrictions on the use of any document that
may be introduced by any party during the trial. If a party intends to present at trial
CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER documents or information derived
therefrom, such party shall provide advance notice to the other party at least five (5) days before
the commencement of trial by identifying the documents or information at issue as specifically as
possible (i.e., by Bates number, page range, deposition transcript lines, etc.) without divulging the
actual CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER documents or information. The
Court may thereafter make such orders as are necessary to govern the use of such documents or
information at trial.

10. Obligations on Conclusion of Litigation.

(a) Order Remains in Effect. Unless otherwise agreed or ordered, this Order
shall remain in force after dismissal or entry of final judgment not subject
to further appeal.

(b) Return of CONFIDENTIAL —- SUBJECT TO PROTECTIVE ORDER
Documents. Within thirty days after dismissal or entry of final judgment

not subject to further appeal, all documents treated as CONFIDENTIAL —
Case: 1:20-cv-01288-DCN Doc #: 17 Filed: 07/23/20 8 of 12. PagelD #: 140

SUBJECT TO PROTECTIVE ORDER under this Order, including copies
as defined in { 5(d), shall be returned to the producing party unless: (1) the
document has been offered into evidence or filed without restriction as to
disclosure; (2) the parties agree to destruction in lieu of return; or (3) as to
documents bearing the notations, summations, or other mental impressions
of the receiving party, that party elects to destroy the documents and
certifies to the producing party that it has done so. Notwithstanding the
above requirements to return or destroy documents, counsel may retain
attorney work product, including an index which refers or relates to
information designated CONFIDENTIAL — SUBJECT TO PROTECTIVE
ORDER, so long as that work product does not duplicate verbatim
substantial portions of the text or images of confidential documents. This
work product shall continue to be CONFIDENTIAL — SUBJECT TO
PROTECTIVE ORDER under this Order. An attorney may use his or her
work product in a subsequent litigation provided that its use does not
disclose or use CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER
documents.

(c) Return of Documents Filed under Seal. After dismissal or entry of final
judgment not subject to further appeal, the Clerk may elect to return to
counsel for the parties or, after notice, destroy documents filed or offered at
trial under seal or otherwise restricted by the Court as to disclosure.

11. Order Subject to Modification. This Order shall be subject to modification by the

Court on its own motion or on motion of a party or any other person with standing concerning the
Case: 1:20-cv-01288-DCN Doc #: 17 Filed: 07/23/20 9 of 12. PagelD #: 141

subject matter. Motions to modify this Order shall be served and filed under Local Rule 7.1 and
the presiding judge’s standing orders or other relevant orders.

12. No Prior Judicial Determination. This Order is entered based on _ the
representations and agreements of the parties and for the purpose of facilitating discovery. Nothing
herein shall be construed or presented as a judicial determination that any documents or
information designated CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER by counsel or
the parties is subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or
otherwise until such time as the Court may rule on a specific document or issue.

13. Persons Bound. This Order shall take effect when entered and shall be binding
upon all counsel and their law firms, the parties, and persons made subject to this Order by its
terms.

So Ordered.

on

49 , df]

 

 

ENTERED this “day of JULY , 2020.
A
/ ,
f f fi
[ hr Ie
y i / f/f a «7
Ash V KAAAs, d
i V/ HA rt I Vi N\A VA4
é

Honorable Donald C. Nugent
United States District Court Judge
Case: 1:20-cv-01288-DCN Doc #: 17 Filed: 07/23/20 10 of 12. PagelD #: 142

WE SO MOVE:

/s/ Jeremy A. Tor (per 7/20/2020 email consent)
Dennis Landsdowne (0026036)

Nicholas A. Dicello (0075745)
Jeremy A. Tor (0091151)
SPANGENBERG SHIBLEY
& LIBER LLP
1001 Lakeside Avenue East, Suite 1700
Cleveland, OH 44114
Telephone: (216) 696-3232
Fax: (216) 696-3924
Email: dlansdowne@spanglaw.com

ndicello@spanglaw.com
jtor@spanglaw.com

Counsel for Plaintiff, Kenta Settles

WE SO MOVE:

/s/ Daniel J. Rudary

Daniel J. Rudary (0090482)

Justin M. Lovdahl (0096958)

BRENNAN, MANNA & DIAMOND, LLC
75 E. Market Street

Akron, OH 44308

Telephone: (330) 253-5060

Fax: (330) 253-1977

E-mail:djrudary@bmdllc.com
jmlovdahlI@bmdllc.com

Robert A. Hager (0040196)

BRENNAN, MANNA & DIAMOND, LLC
200 Public Square, Ste. 3270

Cleveland, OH 44114

Telephone: (216) 658-2155

Facsimile: (216) 658-2156

Email: rahager@bmdllc.com

Timothy J. Riley (0042007)
Office of the Law Director
City of Garfield Heights
5407 Turney Road

Garfield Heights, OH 44125
Telephone: (216) 475-0824
Facsimile: (216) 475-1124

Email: triley@garfieldhts.org

Counsel for Defendants Michael Malak,
Robert Pitts, Brian Regovich, Rob Jarzembak,
William Gall, Todd Vargo, and the City of
Garfield Heights

10
Case: 1:20-cv-01288-DCN Doc #: 17 Filed: 07/23/20 11 0f 12. PagelD #: 143

ATTACHMENT A

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
KENTA SETTLES, )
} CASE NO. 1:20-cv-01288
Plaintiff, )
)
Vv. ) JUDGE DONALD C. NUGENT
)
MICHAEL MALAK, et al., )
)
Defendants. )

ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
The undersigned hereby acknowledges that he/she has read the Protective Order dated
in the above-captioned action and attached hereto, understands the terms thereof, and
agrees to be bound by its terms. The undersigned submits to the jurisdiction of the United States
District Court for the Northern District of Ohio in matters relating to the Protective Order and
understands that the terms of the Protective Order obligate him/her to use documents designated
CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER in accordance with the Order solely
for the purposes of the above-captioned action, and not to disclose any such documents or
information derived directly therefrom to any other person, firm or concern.
The undersigned acknowledges that violation of the Protective Order may result in
penalties for contempt of court.

Name:

 

Job Title:

 

Employer:

 
Case: 1:20-cv-01288-DCN Doc #: 17 Filed: 07/23/20 12 of 12. PagelD #: 144

Business Address:

 

 

 

Date:

 

-Signature

4816-5888-8899, v. 2

12
